      Case 2:17-cv-00988-JFC-LPL Document 150 Filed 02/23/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JEROME JUNIOR WASHINGTON,                 )
                                           )       Civil Action No. 17-988
                         Plaintiff,        )
                                           )       Senior District Judge Joy Flowers Conti
                    v.                     )       Magistrate Judge Lisa Pupo Lenihan
                                           )
 SUPERINTENDENT ROBERT                     )
 GILMORE, et al.,                          )
                                           )
                         Defendants.       )

                                  MEMORANDUM OPINION

       I.      Introduction

       Currently pending before the court is a motion for summary judgment (ECF No. 104)

filed by defendants Sedlock, Colgan, Braunlich and Morris (collectively “defendants”), and a

motion for summary judgment (ECF No. 126) filed by plaintiff Jerome Junior Washington

(“Washington” or “plaintiff”). Both motions were referred to a United States Magistrate Judge in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rule 72 of the Local

Rules for Magistrate Judges.

       II.     Procedural History

       On May 12, 2020, the magistrate judge filed a Report and Recommendation (“R&R”)

wherein she recommended the court: (1) grant the motion for summary judgment (ECF No. 104)

filed by defendants Sedlock, Colgan, Braunlich and Morris because Washington filed

prematurely this lawsuit and failed to exhaust his administrative remedies; (2) deny

Washington’s motion for summary judgment (ECF No. 126) to the extent that it is not construed

merely as a response in opposition to defendants’ motion for summary judgment; and (3) grant
        Case 2:17-cv-00988-JFC-LPL Document 150 Filed 02/23/21 Page 2 of 9




summary judgment sua sponte to defendant Toma because Washington failed to exhaust his

administrative remedies. (ECF No. 133.) The magistrate judge explained that Washington could

come forward with evidence in his objections to the R&R to show that he properly exhausted his

administrative remedies before filing this lawsuit against Toma.

        The parties were served with the R&R and advised that the deadline to file written

objections to it was May 26, 2020 for registered ECF users, and May 29, 2020 for unregistered

ECF users. On July 29, 2020, after no objections were received, the court entered an order

granting the defendants’ motion for judgment, denying Washington’s motion for summary

judgment, and adopting the R&R as the opinion of the court. (ECF No. 135.) On August 21,

2020, however, Washington filed a motion for reconsideration arguing that he was never

provided with a copy of the R&R, and, thus, did not have an opportunity to object to it. (ECF

No. 139.) This court granted Washington’s motion for reconsideration, vacated judgment, and

reopened the time for Washington to file objections to the R&R. (ECF No. 146.) Washington

filed timely objections to the R&R, which were docketed on December 15, 2020. (ECF No.

149.)

        III.   Standard of Review

        Pursuant to 28 U.S.C. § 636(b)(1)(C), this court must make a de novo determination of

those portions of the R&R to which objections were made. The court may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge. The

court may also recommit the matter to the magistrate judge with instructions.

        IV.    Discussion

        The magistrate judge recommended that this case be dismissed because, among other

reasons, it was filed prematurely, i.e., before Washington exhausted his administrative remedies.
                                                2
      Case 2:17-cv-00988-JFC-LPL Document 150 Filed 02/23/21 Page 3 of 9




The Third Circuit Court of Appeals has instructed that “[i]f exhaustion is not complete at the

time of filing, dismissal is mandatory.” Victor v. Lawler, 565 F. App'x 126, 129 (3d Cir. 2014)

(citing Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003) (emphasis added)). 1 Here,

Washington filed his grievance at issue in this case—at the very earliest—on the date he dated it,

i.e., July 18, 2017, and, his grievance was processed two days later, i.e., July 20, 2017. (ECF

No. 107-2, p.6.) Under the prisoner mailbox rule, Washington initiated this lawsuit on July 25,

2017. (ECF Nos. 1, 1-1.) As the magistrate judge explained, a prison has “15 working days” to

provide a prisoner a response to his grievance. (ECF No. 133 at 8-9.) Fifteen “working days” 2

after July 18, 2017, is August 8, 2017. Washington, therefore, filed this lawsuit before the prison

had the opportunity to complete its investigation of his grievance. Thus, as the magistrate judge

found, Washington filed prematurely this lawsuit and dismissal is mandatory. Victor, 565 F.

App'x at 129.

1
        In Fletcher v. Connections CSP, No. CV 17-669 (MN), 2020 WL 5350262, at *8 (D. Del.
Sept. 4, 2020), the court explained:

       “If exhaustion is not complete at the time of filing, dismissal is mandatory.” See
       Victor v. Lawler, 565 F. App'x 126, 129 (3d Cir. 2014); Wallace v. Miller, 544 F.
       App'x 40, 42 (3d Cir. 2013) (“Any efforts that [plaintiff] has made to exhaust his
       administrative remedies after August 15, 2011, the date he filed his complaint, are
       not relevant.”); Nifas v. Beard, 374 F. App'x 241, 245 (3d Cir. 2010) (“[B]ecause
       exhaustion was not completed by the commencement date of the lawsuit, the
       Magistrate Judge properly granted summary judgment and dismissed the ... claims
       for failure to comply with 42 U.S.C. § 1997e(a).”); Banks v. Roberts, 251 F.
       App'x 774, 776 (3d Cir. 2007) (“A prisoner may not satisfy the PLRA's
       exhaustion requirement by exhausting administrative remedies after initiating suit
       in federal court.”); Oriakhi v. United States, 165 F. App'x 991, 993 (3d Cir. 2006)
       (per curiam) (“Indeed, there appears to be unanimous circuit court consensus that
       a prisoner may not fulfill the PLRA's exhaustion requirement by exhausting
       administrative remedies after the filing of the complaint in federal court.”).
2
       “Per the DC-ADM 804 Inmate Grievance System Policy effective May 1, 2015, working
days are equivalent to business days and exclude state holidays.” Downey v. Pa. Dep't of Corr.,
968 F.3d 299, 306 (3d Cir. 2020).
                                                 3
       Case 2:17-cv-00988-JFC-LPL Document 150 Filed 02/23/21 Page 4 of 9




       Washington in his objections to the R&R for the first time argues, however, that he did

not receive notice from the prison that his grievance was denied, and, thus, he should be excused

from the mandatory exhaustion requirements because the grievance procedure was unavailable to

him. There are two faults with Washington’s argument. First, the law is clear that a prisoner must

exhaust his administrative remedies before filing a lawsuit in the district court. “The Prison

Litigation Reform Act (“PLRA”) prohibits an inmate from bringing a civil rights suit alleging

specific acts of unconstitutional conduct by prison officials “until such administrative remedies

as are available are exhausted.’” Oriakhi v. United States, 165 F. App'x 991, 993 (3d Cir. 2006)

(quoting 42 U.S.C. § 1997e(a) (emphasis in original)). “[T]he district court must look to the time

of filing, not the time the district court is rendering its decision, to determine if exhaustion has

occurred. If exhaustion was not completed at the time of filing, dismissal is mandatory.”

Johnson, 340 F.3d at 627. “A prisoner may not satisfy the PLRA’s exhaustion requirement by

exhausting administrative remedies after initiating suit in federal court.” Jenkins v. Dancha, 723

F. App'x 174, 175 (3d Cir. 2018). These rules are strictly applied.

       For example, in Victor, the plaintiff-prisoner argued that the prison’s grievance system

was unavailable to him because the prison did not inform him that it completed its investigation

of his grievance; rather, he learned that the prison completed its investigation of his grievance

during discovery in the case pending before the district court. Victor, 565 F. App’x at 129-30.

The Third Circuit Court of Appeals held that the prisoner’s allegations that the grievance

procedure was unavailable to him did “not excuse the fact that he filed his complaint

prematurely” and affirmed the district court’s decision to enter judgment in favor of the

defendants and against the prisoner. Id. Here, Washington filed his complaint in this case before

the prison had an opportunity to complete its investigation of the grievance and respond to it.
                                                   4
      Case 2:17-cv-00988-JFC-LPL Document 150 Filed 02/23/21 Page 5 of 9




Under those circumstances, and despite Washington’s allegations that the grievance procedure

was unavailable to him because the prison did not inform him that his grievance was denied, his

complaint was filed prematurely and must be dismissed.

       The second fault in Washington’s argument that he should be excused from exhausting

his administrative remedies is that he did not argue to the magistrate judge that the grievance

procedure was unavailable to him. In other words, Washington raises that argument for the first

time before this court. This court has explained:

           “Issues raised for the first time in objections to the magistrate judge's
           recommendation are deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426
           (10th Cir.1996). Accord Ward v. United States, 208 F.3d 216 (Table), 2000
           WL 282648, at *1 (6th Cir.2000); Greenhow v. Sec'y of Health & Human
           Servs., 863 F.2d 633, 638–39 (9th Cir.1988) (district court properly ruled that
           issues raised for the first time in objections to magistrate's report had been
           waived), overruled on other grounds, United States v. Hardesty, 977 F.2d
           1347, 1348 (9th Cir.1992); Hubbard v. Pleasant Valley School Dist., No. Civ.
           A. 3:03–797, 2006 WL 42093 (M.D.Pa., Jan.6, 2006). Were the rule
           otherwise, it would reduce the proceedings before the magistrate judge to a
           mere dress rehearsal, which is contrary to the very reason for having
           magistrate judges. See, e.g., De Cuir v. County of Los Angeles, 223 F. App'x
           639, 641 (9th Cir.2007) (“The district court did not abuse its discretion in
           declining to consider evidence De Cuir presented for the first time in his
           objections to the magistrate judge's report recommending summary judgment
           for defendants.”). Indeed, “[f]or the district judge to review new evidence or
           arguments [raised in objections] ‘would reduce the magistrate's work to
           something akin to a meaningless dress rehearsal.’ ” In re Consolidated RNC
           Cases, 05 Civ. 1564, 2009 WL 130178, at *10 (S.D.N.Y., Jan.8, 2009)
           (quoting Wong v. Healthfirst, Inc., No. 04 Civ. 10061, 2006 WL 2457944, at
           *1 (S.D.N.Y. Aug. 23, 2006) (some internal quotation marks omitted)).

Kightlinger v. Pa., No. CIV.A. 11-936, 2013 WL 4504382, at *2 (W.D. Pa. Aug. 22, 2013). 3



3
        The principles articulated by this court in Kightlinger are in accord with the purpose of
the Federal Magistrate Act, which is to “‘relieve courts of unnecessary work and to improve
access to the courts.’” Cont'l Cas. Co. v. Dominick D'Andrea, Inc., 150 F.3d 245, 250 (3d Cir.
1998), as amended (Sept. 8, 1998) (quoting Niehaus v. Kansas Bar Ass'n, 793 F.2d 1159, 1165
(10th Cir. 1986)). The Third Circuit Court of Appeals has explained:
                                                    5
      Case 2:17-cv-00988-JFC-LPL Document 150 Filed 02/23/21 Page 6 of 9




       Washington did not raise these issues before the magistrate judge or explain the reason

for his belated argument. Beginning in approximately January 2020—when defendants filed their

brief in support of their motion for summary judgment (ECF No. 105 at 5), concise statement of

facts (ECF No. 106 ¶¶ 27-29), and appendix (ECF No. 107-2 at 8, 10)—Washington was on

notice that defendants argued they were entitled to judgment as a matter of law because the

prison in accordance with its procedures denied Washington’s grievance and he failed to exhaust

his administrative remedies by appealing the prison’s decision. After defendants filed their

summary judgment submissions, but before the magistrate judge issued the R&R, Washington

filed several documents with the court related to his motion for summary judgment. Yet,

Washington did not argue before the magistrate judge that the prison failed to provide him notice

that it denied his grievance.

       In Washington’s motion for summary judgment filed on February 19, 2020, he

thoroughly addressed defendants’ argument that he failed to exhaust his administrative remedies

prior to filing this lawsuit. (ECF No. 126 at 3-8.) He made several arguments about why he

believed that he did not have to exhaust his claim and why he believed that he fully exhausted his

administrative remedies. Washington, however, did not argue in his motion for summary


        “The Act is designed to relieve the district courts of certain subordinate duties that
        often distract the courts from more important matters.” Peretz v. United States,
        501 U.S. 923, 935, 111 S.Ct. 2661, 115 L.Ed.2d 808 (1991) (citing legislative
        history); see also Government of the Virgin Islands v. Williams, 892 F.2d 305,
        311 (3d Cir.1989). The Act furthers this goal by permitting district judges to
        delegate certain matters to magistrate judges. Peretz, 501 U.S. at 935 n. 9, 111
        S.Ct. 2661 (quoting legislative history).
Id. Pursuant to Local Rule 10(E) of the Local Rules of Court for the Western District of
Pennsylvania, magistrate judges are delegated the power to manage pro se prisoner civil rights
actions by, among other things, “deciding non-dispositive motions and submitting reports and
recommendations on the petition and on dispositive motions….” LCvR 10(E).

                                                6
      Case 2:17-cv-00988-JFC-LPL Document 150 Filed 02/23/21 Page 7 of 9




judgment that defendants or the prison failed to provide him notice that his grievance was

denied. Washington in his objections does not provide this court any reason for his belated

argument or failure to raise this argument before the magistrate judge. Under those

circumstances, even if this case was timely filed and not subject to dismissal, the court would not

consider Washington’s argument that he did not receive notice that his grievance was denied as a

proper basis upon which to object to the R&R; otherwise, the many proceedings before the

magistrate judge would be reduced “to a mere dress rehearsal, which is contrary to the very

reason for having magistrate judges.” Kightlinger, 2013 WL 4504382, at *2. 4


4
         Several courts of appeals have held that “an unsuccessful party is not entitled as of right
to de novo review by the [district] judge of an argument never seasonably raised before the
magistrate [judge].” Paterson-Leitch Co. v. Massachusetts Mun. Wholesale Elec. Co., 840 F.2d
985, 990-91 (1st Cir. 1988); see also Madol v. Dan Nelson Auto. Group., 372 F.3d 997, 1000
(8th Cir. 2004) (party must present all claims to the magistrate judge to preserve them for
review); Walker v. Sinson, 205 F.3d 1327 (2d Cir. 2000) (district court did not abuse its
discretion in refusing to consider defense not raised before the magistrate judge); Murr v. United
States, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (finding that the Magistrate Judge Act “does not
allow parties to raise at the district court stage new arguments or issues that were not presented
to the magistrate); Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996) (“[i]ssues raised for
the first time in objections to the magistrate judge’s recommendation are deemed waived[.]”);
Cupit v. Whitley, 28 F.3d 532, 535 & n.5 (5th Cir. 1994) (arguments not presented before the
magistrate judge are deemed waived); but see United States v. George, 971 F.2d 1113, 1118 (4th
Cir. 1992) (district court must consider all arguments, regardless of whether they were raised
before the magistrate judge). Other courts have held that the district court has discretion to
consider arguments raised for the first time in a party’s objections. See Williams v. McNeil, 557
F.3d 1287, 1289 (11th Cir. 2009) (holding that district court has discretion to decline to consider
a party’s argument when that argument was not first presented to the magistrate judge but, rather,
was first raised in the party’s objections to the magistrate judge’s report and recommendation);
United States v. Howell, 231 F.3d 615, 621 (9th Cir. 2000) (a district court “is not required to[]
consider evidence presented for the first time in a party’s objection to the magistrate judge’s
recommendation.”).

        The Third Circuit Court of Appeals does not appear to have definitely addressed this
issue, but courts within this circuit deem such arguments waived. See, e.g., Hawes v. Mahalley,
No. 2:17-cv-5316, 2020 WL 1508267 (E.D. Pa. Mar. 30, 2020) (“It is well settled that arguments
cannot be raised for the first time in an objection to a Magistrate Judge’s report and
recommendation; rather, any such arguments are deemed waived.”); McClung v. 3M Company,
                                                 7
      Case 2:17-cv-00988-JFC-LPL Document 150 Filed 02/23/21 Page 8 of 9




       Finally, the court notes that while Washington complained about Colgan in the grievance

that he filed about the events of July 13, 2017, and for which he now claims the prison did not

provide him notice of denial, he did not complain about the actions of the other defendants in

that grievance. (ECF No. 107-2 at 6.) Under those circumstances, even if his failure to properly

exhaust his administrative remedies with respect to Colgan is excusable, he did not exhaust his

administrative remedies with respect to the other defendants 5 and this case should be dismissed

against them on that basis.

       V. Conclusion

       For all these reasons, Washington’s objections will be overruled and the court will adopt

the R&R—as supplemented herein—as the opinion of the court. The motion for summary

judgment filed by defendants will be granted and judgment will be entered in their favor and

against Washington. Judgment will also be entered in favor of Toma and against Washington for



No. 16-2301, 2019 WL 4668053, at *7 (D.N.J. Sept. 25, 2019) (“It is axiomatic that a party who
fails to properly assert an argument before the magistrate judge cannot raise it for the first time
on an objection to an R&R”); Vonville v. Kerestes, No. 3:14-CV-1582, 2019 WL 1040747, at
*12 (M.D. Pa. Mar. 5, 2019) (“It is well-settled that ‘issues raised for the first time in objections
to the magistrate judge’s recommendation are deemed waived.’”); Adkins v. Wetzel, No. 13-
3652, 2014 WL 4088482, at *3 (E.D. Pa. Aug. 18, 2014) (“[N]ew issues and evidence shall not
be raised after the filing of the Magistrate Judge’s Report and Recommendation if they could
have been presented to the magistrate judge.”)
5
        The magistrate judge instructed Washington to present evidence to this court that he
exhausted his administrative remedies with respect to Toma or the court may sua sponte enter
summary judge in favor of Toma. In Washington’s objection to the R&R, he did not provide any
evidence to show that he exhausted his administrative remedies before filing this lawsuit against
Toma. The sua sponte grant of summary judgment in favor of Toma and against Washington,
which was recommended by the magistrate judge, is, therefore, appropriate. See (ECF No. 133 at
17 n.6 (setting forth the standards for the court to apply to sua sponte grant summary judgment)
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986); Toney v. Bledsoe, 427 F. App'x 74,
78 (3d Cir. 2011); Gibson v. Mayor & Council of Wilmington, 355 F.3d 215, 222 (3d Cir. 2004);
Chambers Dev. Co. v. Passaic Cnty. Utils. Auth., 62 F.3d 582, 584 n.5 (3d Cir. 1995).)
                                                  8
      Case 2:17-cv-00988-JFC-LPL Document 150 Filed 02/23/21 Page 9 of 9




the reasons set forth in this memorandum opinion. The motion for summary judgment filed by

Washington will be denied.

       An appropriate order and judgment will be entered.

                                                  By the court,

Dated: February --, 2021                          /s/ JOY FLOWERS CONTI
                                                  Joy Flowers Conti
                                                  Senior United States District Judge


Cc:    Jerome Junior Washington
       HV-0282
       SCI Rockview
       1 Rockview Place
       Bellefonte, PA 16823

       Counsel of record
       (Via CM/ECF electronic mail)




                                              9
